Citation Nr: 1045542	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative disc 
disease of L4-L5, L5-S1.

2.  Entitlement to service connection for left heel fracture.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's September 2010 substantive appeal indicated that he 
had requested a hearing before the BVA to be held at the RO.  The 
claims file was transferred to the BVA prior to the hearing.  

Since such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  See 38 C.F.R. § 20.704(a) 
(2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before 
a Veterans Law Judge, with appropriate 
notification to him.  A copy of the notice 
should be placed in the record.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The purpose of this remand is to comply with due process of law.  
The Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

